Citation Nr: 1106152	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-01 987	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for disability of the 
arteries.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1970 to 
August 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2007 and February 2008 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The Veteran testified before the undersigned Veterans Law Judge 
at a hearing at the Board in Washington, D.C., in August 2010.  A 
transcript of the hearing has been associated with the Veteran's 
claims file.  

The Board acknowledges that following certification of the appeal 
by the RO to the Board in January 2010, the Veteran submitted 
additional evidence, which was received by the Board at the 
August 2010 hearing and in a September 2010 written submission to 
VA.  The Board notes, however, that the Veteran waived initial RO 
consideration of this evidence in writing and requested that the 
Board review the newly submitted evidence in the first instance.  
See 38 C.F.R. § 20.1304 (2010).  Nevertheless, on remand the 
agency of original jurisdiction must review the newly received 
evidence in its adjudication of the Veteran's service connection 
claims.


REMAND

The Board finds that further evidentiary development is necessary 
before a decision can be reached on the merits of the Veteran's 
claims.

The Board notes at the outset that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the 
provisions of the law, VA promulgated regulations codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and 
its implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease; and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247 (1999).  Moreover, the absence 
of evidence of hearing loss in service is not a bar to service 
connection.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2010).  The Court, in Hensley, indicated that 38 C.F.R. § 
3.385 does not preclude service connection for a current hearing 
disability where hearing was within normal limits on audiometric 
testing at separation from service if there is sufficient 
evidence to demonstrate a medical relationship between the 
appellant's in-service exposure to loud noise and his current 
disability.  The Board notes that the Court's directives in 
Hensley are consistent with 38 C.F.R. § 3.303(d).

The Veteran has contended that he has hearing loss and a heart 
disorder, as well as a disorder of the arteries, as a result of 
his time on active duty.  Specifically, the Veteran claims that 
he was exposed to acoustic trauma while working as a radio man in 
enclosed spaces with multiple operating teletype machines and 
that he first experienced hearing loss while on active duty.  The 
Veteran further contends that he first experienced problems with 
his heart while in service and that his subsequent myocardial 
infarction and other heart and arterial problems stem from his 
in-service heart complaints.

Regarding diagnosis of the Veteran's disabilities, the Board 
acknowledges that report of a private audiology examination 
conducted in April 2007 shows a diagnosis of left ear hearing 
loss, although no audiogram results were provided.  Similarly, a 
private audiological report dated in March 2010 indicates that 
the Veteran has bilateral hearing loss, and the private 
audiologist opined that it is "just as likely as not that the 
hearing loss [the Veteran] experiences is due to his military 
related intense noise exposure."  However, again, no audiogram 
results are provided, and the examiner offered no rationale for 
the opinion provided.  Service records show that the Veteran 
complained of hearing loss in August 1971.  At that time, he was 
given audiological examination, which revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
--
30
LEFT
25
25
30
75
55

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
However, at the Veteran's August 1972 separation medical 
examination, he was found to have normal hearing on whispered-
voice testing.

Regarding the Veteran's claims relating to heart and arterial 
disorders, the Board notes initially that the Veteran was seen in 
service in December 1970 for complaints of anxiety and diarrhea.  
He was diagnosed at that time with nervous enteritis and a 
"probable mitral insufficiency," which was noted to be 
functional, with no cardiac disease.  However, he was recommended 
for further cardiac examination, and was seen by a cardiologist 
in January 1971.  At that time, electrocardiogram examination was 
within normal limits, although "rare premature atrial 
contractions" were noted, and the Veteran was diagnosed with a 
functional systolic murmur and anxiety reaction; no further heart 
or arterial disease was noted.  At his separation medical 
examination in August 1972, the Veteran was noted to have a 
normal heart and vascular system, and radiological examination of 
his chest was normal.  

Post-service private treatment records reflect that the Veteran 
suffered a myocardial infarction in May 2006 and was diagnosed at 
that time with coronary artery disease and ischemic 
cardiomyopathy.  His physician speculated at the time that the 
heart attack could have been caused by coronary artery spasm.  
However, his arteries were found to be normal on examination, 
although electrocardiogram revealed "mild regurgitant valve 
disease."  The Veteran has also been diagnosed with Prinzmetal's 
angina.  He has further submitted a statement from a private 
physician, dated in September 2010, in which the doctor stated 
that, based on the Veteran's report of having problems with his 
heart in service, "there is a 50% probability that [the 
Veteran's] current heart condition is similar to what he 
experienced during [h]is active duty service."

The chronicity provisions of 38 C.F.R. § 3.303(b) (2010) are 
applicable where evidence, regardless of its date, shows that a 
Veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a condition as 
to which lay observation is competent.  Service connection may be 
established on the basis of § 3.303(b) if the condition is noted 
during service or during an applicable presumptive period, and if 
competent evidence, either medical or lay, depending on the 
circumstances, relates the present condition to continued 
symptomatology. Savage v. Gober, 10 Vet. App. 488 (1997).  In 
that connection, the Board notes that the Veteran contended at 
his August 2010 hearing that he first experienced decreased 
hearing acuity while still in the military service that has 
continued to the present time.  The Veteran has also contended 
that the symptoms he experienced in connection with his 2006 
heart attack are the same as those he experienced, and was 
treated for, while on active duty.  The Board notes that the 
Veteran is qualified, as a lay person, to report that he suffered 
pain or injury during service that has continued to the present.  
See Savage, 10 Vet. App. at 495.  However, he is not competent to 
provide a medical opinion as to the onset of any current 
disability.  See Washington v. Nicholson, 19 Vet. App. 362 
(2005); see also Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Under relevant VA regulations, action should be undertaken by way 
of obtaining a medical opinion if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but:  1) contains competent evidence of 
diagnosed disability or symptoms of disability; 2) establishes 
that the claimant suffered an event, injury or disease in 
service, or has a presumptive disease during the pertinent 
presumptive period, which may be established by competent lay 
evidence; and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease.  38 
C.F.R. § 3.159(c)(4) (2010).  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The third prong of Section 3.159(c)(4), which 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with service, is 
a low threshold.  The Board further notes that the Veteran is 
competent to provide testimony concerning factual matters of 
which he has firsthand knowledge, such as in-service noise 
exposure or complaints of heart problems and current 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
However, he cannot testify, as he would be medically incompetent 
to do, about a diagnosis or the etiology of any current 
disability.  Id. 

Here, the appellant has stated that he has experienced hearing 
loss and problems with his heart since service.  Further, a 
private audiologist, in a March 2010 report, diagnosed the 
Veteran with bilateral hearing loss related to service, and the 
Veteran has submitted an opinion from a private physician linking 
his current heart problems to the symptoms he reported during 
service.  However, neither the audiologist nor the private 
physician offered a rationale based on the record for the 
conclusions reached.  See 38 C.F.R. § 4.2 (2010) (where an 
examination report does not contain sufficient detail, it is 
inadequate for evaluation purposes); see also Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report 
must contain clear conclusions with supporting data and a 
reasoned medical explanation connecting the two); Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must 
be supported by an analysis that the Board can consider and weigh 
against contrary opinions).  Thus, the Board finds that there is 
insufficient competent medical evidence on file to make a 
decision on this issue and must therefore remand to obtain an 
examination and medical nexus opinion regarding the etiology of 
the Veteran's claimed hearing loss, heart disorder, and arterial 
disorder.  See McLendon, 20 Vet. App. 79.  Accordingly, remand is 
required.

Specifically, the agency of original jurisdiction (AOJ) must 
arrange for the Veteran to undergo audiological and cardiac 
examination by VA providers.  The examiners must include well-
reasoned medical opinions addressing the nature and etiology of 
any diagnosed hearing loss and heart or arterial disorders.  The 
examiners must further address whether it is at least as likely 
as not that any such disabilities are related to the Veteran's 
time in service, to include specifically his claimed exposure to 
acoustic trauma during service and his in-service cardiac 
evaluation in January 1971.  In opining as to whether any 
currently diagnosed hearing loss is related to the Veteran's time 
in service, the examiner must pay particular attention to his 
complaints of having first experienced hearing loss during 
service, which appear to be substantiated by the August 1971 in-
service audiogram, and his current diagnosis of hearing loss.  In 
opining as to whether any currently diagnosed heart or arterial 
disorder is related to the Veteran's time on active duty, the 
examiner must pay particular attention to his in-service 
complaints of and treatment for heart problems in December 1970 
and January 1971, as well as his current diagnoses of coronary 
artery disease, ischemic cardiomyopathy, and Prinzmetal's angina, 
as well as his history of myocardial infarction in May 2006.  The 
examiners' opinions must be based upon consideration of the 
Veteran's documented medical history and assertions through 
review of the claims file and must include a clear and thorough 
explanation for all conclusions reached.  38 U.S.C.A. § 5103A.

In view of the foregoing, the case is REMANDED for the following 
action:

1.  The AOJ must review the claims file 
and ensure that all notification (in 
particular, correspondence specifically 
addressing the VCAA notice and duty-to-
assist provisions) and development 
procedures per the statutory provisions at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are met.  This includes requesting that 
the Veteran provide sufficient 
information, and if necessary 
authorization, to enable the AOJ to obtain 
any additional pertinent evidence not 
currently of record pertaining to the 
claims on appeal.

2.  The Veteran must be scheduled for a VA 
audiological and cardiac examinations and 
advised that failure to appear for any 
examination as requested, and without good 
cause, could adversely affect his appeal.  
See 38 C.F.R. § 3.655 (2010).  The entire 
claims file, to include a complete copy of 
this remand, must be made available to, and 
reviewed by, the designated examiner.  The 
examiner's report must reflect 
consideration of the Veteran's documented 
medical history and assertions, to include 
particularly his statements that he first 
began experiencing problems with his 
hearing and his heart during his time in 
service.

Audiological examination-The examiner 
must conduct an audiological examination of 
the Veteran and provide an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that his currently diagnosed 
hearing loss is related to his period of 
military service, and particularly to his 
claimed in-service exposure to acoustic 
trauma while working as a radio man 
surrounded by teletype machines.  The 
reviewer must specifically address the 
Veteran's claims that he first experienced 
hearing loss during his time in service, as 
well as the August 1971 in-service 
audiogram.  The examiner must further 
discuss the positive opinion offered by the 
Veteran's private audiologist in March 2010 
in the context of any negative opinion.

Cardiac examination-The examiner must 
conduct a full physical examination of the 
Veteran, provide diagnoses for each heart 
and arterial disorder from which he 
currently suffers, and provide an opinion 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any currently diagnosed 
heart or arterial disorder is related to 
his period of military service.  The 
reviewer must specifically address the 
Veteran's statements relating his current 
heart problems to his in-service symptoms 
and must further discuss the September 2010 
positive opinion offered by private 
physician in the context of any negative 
opinion.

The examiners must set forth the complete 
rationale for the opinions expressed, to 
include citation to pertinent evidence of 
record and/or medical authority, as 
appropriate.  If the examiner concludes 
that hearing loss, a heart disorder, or an 
arterial disorder did not begin during 
military service, or is not related to 
military service, an explanation should be 
provided for why the Veteran's statements 
regarding onset in service and continuity 
of symptoms thereafter are inaccurate.  
Citations to the record or relevant medical 
principles should be included as necessary 
to explain the examiners' opinions.

3.  After the requested examination has 
been completed, the report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, it must be returned to the 
examiner.

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the claims on 
appeal must be adjudicated in light of all 
pertinent evidence and legal authority.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative must be furnished a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
for response before the claims file is 
returned to the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until he is notified.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


